PETERS, J.,
(after 'stating facts as above). — 'The railroad companies of this State are common carriers. A common carrier is one who undertakes, for hire, to transport from place to place the goods of such persons as choose to employ him (Pierce on R. R. Law, p. 46]. They are public agents, and for reasons peculiar to the important trusts which their employment involves, they are properly held to the most stringent responsibility. They are, to a certain extent, the insurers of the goods entrusted to them for transportation, and they are bound to deliver them agreeably to their engagements, except when prevented by the act of Glod, or the public enemy, or by default of the owner himself. The business of the whole country, and the Vast necessities of commerce, require that these important means of transportation shall not be abused to the injury of the citizen. They are, therefore, held to the strictest accountability for all losses occasioned from their neglect to discharge any of the duties attached by law to the office and trust of common carriers (2 Kent, 597, et seq.; mar. Pierce on R. R. Law, 409, et seq.)
It is the duty of a railroad company, in this State, as it is of a common carrier, to receive and keep safely the goods delivered to it for transportation, and to send them forward to their destination, with reasonable dispatch, after they have been accepted for shipment. And after their arrival at the place to which they have been directed by the shipper or owner, to be sent, they should be delivered to the person to whom they have been directed, or his properly authorized agent, upon demand, or within a reasonable time thereafter. And if the contract of shipment requires the goods to be deposited in the ware-house of the company, at the end of their line of transportation, the goods should be safely kept until they are called for by the party authorized to receive them. For any injury or loss the goods may sustain, after'they have been received for trans*389portation, by improper handling, careless transportation, or delivery, the company is responsible. (Pierce R. R. Law, 411, 412, 448; Story on Bailm., s. 491, et seq.)
And if the railroad company first receiving the goods for transportation, takes charge of them, to be carried over its own road to the end of its line, or to some specified point on such line, to be thence forwarded to a person beyond its own. means of transportation, and such goods are directed to a particular consignee, at the place where the goods are first to be delivered and trans-shipped, it is the duty of such railroad company to deliver the goods to such consignee with notice of the instructions of the consignor or owner, to have them forwarded to the place of their ultimate destination. This notice should be given in a reasonable time after the arrival of the goods at the point of re-shipment, and by some agent and servant of the company, particularly charged with the performance of this duty. (Pierce on R. R. Law, pp. 449, 448, 446, 440, 436, 435, 434, 425; 2 Kent, pp. 597, 598, 604, 608, 606; Story on Bailm., §§ 494, 490.)
The charge of the circuit court, objected to, being in conformity with this opinion, is correct. The judgment of ■the court below is, therefore affirmed.